        Case 3:20-cv-01035-SI       Document 49     Filed 07/16/20   Page 1 of 4




Matthew Borden, pro hac vice application pending
borden@braunhagey.com
J. Noah Hagey,pro hac vice application pending
hagey@braunhagey.com
Athol K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, pro hac vice application pending
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT

                                 DISTRJCT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   STIPULATED PRELIMINARY
LEWIS-ROLLAND; KAT MAHONEY;                   INJUNCTION
SERGIO OLMOS; JOHN RUDOFF;
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
               Plaintiffs,
       V.

CITY OF PORTLAND, a municipal
corporation; and JOHN DOES 1-60, officers
of Pmtland Police Bureau and other agencies
working in concert,
               Defendants.



PAGE 1 - STIPULATED PRELIMINARY INJUNCTION
        Case 3:20-cv-01035-SI          Document 49         Filed 07/16/20      Page 2 of 4




        Plaintiffs and defendant City of Portland ("the City") hereby jointly stipulate to the

following preliminary injunction:

        1.      The City and its agents and employees, including but not limited to the Portland

Police Bureau and all persons acting under the direction of the Portland Police Bureau

(collectively, "the Police"), are enjoined from atTesting, threatening to arrest, or using physical

force directed against any person whom they know or reasonably should know is a Journalist or

Legal Observer (as explained below), unless the Police have probable cause to believe that such

individual has committed a crime. For purposes of this Order, such persons shall not be required

to disperse following the issuance of an order to disperse, and such persons shall not be subject

to arrest for not dispersing following the issuance of an order to disperse. Such persons shall,

however, remain bound by all other laws.

       2.       The Police are further enjoined from seizing any photographic equipment, audio-

or video-recording equipment, or press passes from any person whom they know or reasonably

should know is a Journalist or Legal Observer (as explained below), or ordering such person to

stop photographing, recording, or observing a protest, unless the Police are also lawfully seizing

that person consistent with this Order. Except as expressly provided in Paragraph 3 below, the

Police must return any seized equipment or press passes immediately upon release of a person

from custody.

       3.       Pursuant to ORS 133.623, if Police seize property from a Journalist or Legal

Observer lawfully arrested under this Order, they shall, as soon thereafter as is reasonably

possible, make a written list of things seized and furnish a copy to the Journalist or Legal

Observer. If equipment seized in connection with an arrest of a Journalist or Legal Observer

lawfully seized under this Order is needed for evidentiary purposes, Police shall promptly seek a

search warrant, subpoena, or other court order for the same. If said search warrant, subpoena, or

court order is denied, or equipment seized in connection with an arrest is not needed for

evidentiary purposes, police shall immediately return it to its rightful possessor. Pursuant to ORS

133.633, Journalists or Legal Observers may seek return of property seized through a state-comt


PAGE 2 - STIPULATED PRELIMINARY INJUNCTION
        Case 3:20-cv-01035-SI           Document 49         Filed 07/16/20      Page 3 of 4




motion, through which the state court will make a determination whether the prope1ty can be

returned prior to the conclusion of a criminal investigation or criminal proceeding.

        4.      To facilitate the Police's identification of Journalists protected under this Order,

the following shall be considered indicia of being a Journalist: visual identification as a member

of the press, such as by carrying a professional or authorized press pass or wearing a professional

or authorized press badge or distinctive clothing that identifies the wearer as a member of the

press. These indicia are not exclusive, and a person need not exhibit every indicium to be

considered a Journalist under this Order. The Police shall not be liable for unintentional

violations of this Order in the case of an individual who does not carry a press pass or wear a

press badge or distinctive clothing that identifies the wearer as a member of the press.

        5.      To facilitate the Police's identification of Legal Observers protected under this

Order, the following shall be considered indicia of being a Legal Observer: wearing a green

National Lawyers' Guild issued or authorized Legal Observer hat (typically a green NLG hat) or

wearing a blue ACLU issued or authorized Legal Observer vest.

        6.      The Police may issue otherwise lawful crowd-dispersal orders for a variety of

lawful reasons. The Police shall not be liable for violating this Order if a Journalist or Legal

Observer is incidentally exposed to crowd-control devices after remaining in the area where such

devices were deployed after the issuance by the Police of an otherwise lawful dispersal order.

        7.      Plaintiffs need not provide any security.

        8.      This Order shall expire on Friday, October 30, 2020, unless otherwise extended

by stipulation of the patties.

        9.      This stipulation is without prejudice to the respective legal positions of the parties

and without any patty waiving any argument or the right to request modifications or

clarifications of the injunction as circumstances may warrant.

       \\\

       \\\

       \\\


PAGE 3 - STIPULATED PRELIMINARY INJUNCTION
         Case 3:20-cv-01035-SI         Document 49        Filed 07/16/20         Page 4 of 4




         So stipulated:

Dated: July 16, 2020                                  By: Isl Athul K. Acharya
                                                      Athul K. Acharya, OSB No. 152436
                                                      Matthew Borden, pro hac vice pending
                                                      J. Noah Hagey, pro hac vice pending
                                                      Gunnar K. Martz, pro hac vice pending
                                                      BRAUNHAGEY & BORDEN LLP

                                                      Kelly K. Simon, OSB No. 154213
                                                      ACLU FOUNDATION OF OREGON

                                                      Attorneys for Plaintiffs


                                                      By: Isl Denis M Vannier
                                                      DENIS M . VANNIER, OSB# 044406
                                                      Senior Deputy City Attorney
                                                      NAOMI SHEFFIELD, OSB# 170601
                                                      Deputy City Attorney
                                                      RYAN C. BAILEY, OSB# 130788
                                                      Deputy City Attorney
                                                      YOUNGWOO JOH, OSB# 164105
                                                      Assistant Deputy City Attorney

                                                      Attorneys for Defendant City of Portland




         The Court adopts the above Stipulated Preliminary Injunction in this action.

         IT IS SO ORDERED.

Dated:      --x;! //,/     £,D '"bD
                 7




PAGE 4 - STIPULATED PRELIMINARY INJUNCTION
